By the Court,
Dixosr, C. J.
Appeal from an order of the circuit court dismissing an appeal from the judgment of a justice of the peace, under section 216, chap. 120, Revised Statutes, for want of prosecution. Two regular terms having passed, after the return, before the cause was noticed and placed upon the calendar, the plaintiff, who was the respondent below, moved to dismiss for that reason, which motion was granted.
*107For the defendant it is contended, that the words “the second term" signify the second term of court held after action is noticed and put on the calendar; and that as the plaintiff might have noticed it, but did not, the motion should have been denied. We do not think the statute admits of this construction. The object was to secure dispatch in the trial of these causes. The amount in controversy is usually very small, and never exceeds $100. It was not intended that they should slumber for years in the pigeon holes of the clerk without being brought to light. The section begins with a reference to the return; and the terms spoken of are evidently those which immediately succeed it, sufficient time intervening to give the notice. This insures diligence on the part of the appellant, for whose benefit the appeal is taken. If he fails to give early notice, and the respondent desires to expedite the trial, an opportunity is afforded him to do so.
Order affirmed.